Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain for examination, wherein claims 1 and 4 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of EP 16181592.3 filed on 7/28/2016 has been received on 1/25/2019. However, the certified copy of EP 17159781.8 filed on 3/8/2017 is not included in the instant application.
Information Disclosure Statement
Document “20110132499” in the IDS filed on 9/14/2020 has been crossed out since it duplicates the same document in the IDS filed on 1/28/2019. 
Drawings
It is noted there is a drawing file filed on 1/25/2019 is listed in the application. However, there is no drawing (separated sheet) is included in the instant application. 

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 is a process method claim, which should be amended to depend on claim 4. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation (Nb+V) is at least 0.4 wt% (no upper limit), and the claim also recites Nb is 0.2-1.0 wt% and V is 0.2-1.0 wt%, which is the narrower statement of the range/limitation. Proper amendment is necessary.
Claims 2, 12-13, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “about” is a relative term. The term “about” in claim 2 (ln.3); in claim 12 (lns.3-4); in claim 13 (ln.3); in claim 17 (ln.3), and in claim 20 (ln.2) is a relative term which renders the claim indefinite.  The term "about" is not defined by 
Claims 1, 4, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “optionally” in claim1 (ln.11 and 14); in claim 4 (ln.12 and 15); and in claim 13 (ln.2) is not a positive limitation, which does not add weight for the instant claims. Actually, it is well-known that melt cast ferrite steel includes unavoidable impurities, which should not be an optional item. Proper amendment is necessary.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “preparable” in claim 3 (ln.2) is not a positive limitation, which does not add weight for the instant claims. It is unclear the following heat treatment process is operated or not for the claimed steel. Proper amendment is necessary.
Claims 7-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the Claims 7-8 recites the broad recitation Mn/(Nb+V) is at least 1.8, and the claim also recites Mn/(Nb+V) is at least 2.0, which is the narrower statement of the range/limitation; Claim 8 recites the broad recitation (Nb+V) is at least 0.45 wt%, and the claim also recites (Nb+V) is 0.45-1.5 wt%, even (Nb+V) is 0.5-1.0 wt%, which is the narrower statement of the range/limitation; Claim 9 recites the broad recitation Nb is 0.2-0.6wt% and V is 0.2-0.8wt%, and the claim also recites Nb is 0.25-0.5 wt% and V is 0.25-0.75 wt%, which is the narrower statement of the range/limitation; Claim 10 recites the broad recitation Nb+V is at least 1.2 wt% and Si is 1.0-1.8 wt%, and the claim also recites Nb+V is at least 1.4 wt%, or at least 1.6 wt%, or at least 1.8 wt% and Si is 1.0-1.5 wt%, which is the narrower statement of the range/limitation;  Claim 12 recites the broad recitation P is less than 0.05 wt% and S is less than about 0.2 wt%, and the claim also recites P is 0.02 wt% and S is less than 0.16 wt%, which is the narrower statement of the range/limitation; and Claim 13 recites the broad recitation Si is 1.0-1.8 wt%, and the claim also recites Si is 1.0-1.5 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Proper amendment is necessary.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-10, 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamanaka et al (US-PG-pub 2011/0132499 A1, listed in IDS filed on 1/28/2019, thereafter PG’499).
Regarding claims 1, 4, 6, 9-10, 12-13, 15, and 19-20, PG’499 teaches a ferrite heat-resistant cast steel and an exhaust system component formed thereby, more specifically a turbine house (abstract, Fig.13, par.[0001] of PG’499), which reads on the ferritic steel for a turbocharger component (cl.1) and more specifically turbine housing (cl.15). The comparison of the composition ranges between the alloy composition disclosed by PG’499 (par.[0024]-[0043], examples, and claims 1 and 3 of PG’499) and those of the instant claims is listed in 

Element
From instant Claims 1 and 4 (in wt.%)
From PG’499 (in wt%)
Within or overlapping range
(in wt%)
C
0.1-0.8
0.1-0.4
0.1-0.4
Cr
15.0-23.0
14-21
15-21
Ni
1.5-3.0
0.15-2.3
1.5-2.3
Nb
0.2-1.0
0.05-0.6
0.2-0.6
V
0.2-1.0
0.01-0.5
0.2-0.5
Mn
1.0-4.0
0.2-1.2
1.0-1.2
optionally 
Si: 0.5-1.8
Ti: 0.1-1.1
Si: 0.5-2.0
Si: 0.5-2.0
optionally
Other elements (impurities): < 3
Inevitable impurities
Inevitable impurities
Fe
Balance 
Balance 
Balance 

From claim 6


(Nb +V)
At least 0.45
Nb: 0.05-0.6
V: 0.01-0.5
(Nb+V)=0.06-1.1
0.45-1.1

From claim 9


Nb
0.2-0.6
0.05-0.6
0.2-0.6
V
0.2-0.8
0.01-0.5
0.2-0.5

From claim 10


(Nb +V)
At least 1.2
0.06-1.1
close
Si
1.0-1.8
0.5-2.0
1.0-1.8

From claim 12


P
0.05 or less
0.3 or less
0.05 or less
S
0.2 or less
0.01-0.4
0.01-0.2

From claim 13


Si
1.0-1.8
0.5-2.0
1.0-1.8

From claim 19


(Nb +V)
At least 0.45
Nb: 0.05-0.6
V: 0.01-0.5
(Nb+V)=0.06-1.1
0.45-1.1

From claim 20


(Nb +V)
0.45-about 1.5
Nb: 0.05-0.6
V: 0.01-0.5
(Nb+V)=0.06-1.1
0.45-1.1


Still regarding claim 1 and regarding claims 7-8, the claimed ratio Mn/(Nb+V) is recognized as an equation fully depend on claimed alloy composition ranges of Mn, Nb and V. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Mn, Nb, and V from PG’499 in order to meet the claimed ratio would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. In the instant case, PG’499 provides example #6C with 0.98wt% Mn, 0.15wt% V, 
Regarding claims 2 and 16, PG’499 provides examples having grain size greater than 50m (Fig.1-4 of PG’499), which reads on the claimed grain size between #2-#4 according to ASTM E112-12 (about 50-400 m -— noted by the Examiner). 
Regarding claims 3, 14, and 17-18, they depend on claim 1. Claimed heat treatment process including heating and cooling are recognized as process limitation in a product-by-process claim. The claimed alloy composition in claim 1 is manipulated by the steel alloy itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1]. Actually, PG’499 specify heating at temperature 800-970oC for 1-10 hours and with controlling cooling (in furnace or air) (par.[0046] of PG’499), which overlap the claimed heat treatment conditions. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the heat treatment conditions from the disclosures of PG’499 since PG’499 teaches the same ferrite heat-resistant cast steel as claimed throughout whole disclosing range.
Still regarding claim 4, PG’499 specify heating at temperature 800-970oC for 1-10 hours and with controlling cooling (in furnace or air) (par.[0046] of PG’499), which overlap the .

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takabayashi et al (US-PG-pub 2007/0215252 A1, thereafter PG’252).
Regarding claims 1, 5-6, 9-13, 15, and 19-20, PG’252 teaches an exhaust system of an automobile engine, such as an exhaust manifold and a turbine housing with ferritic stainless steel (abstract, Fig.1-3, par.[0002] of PG’252), which reads on the ferritic steel for a turbocharger component (cl.1) and more specifically turbine housing (cl.15). The comparison of the composition ranges between the alloy composition disclosed by PG’252 (par.[0030]-[0049], examples, and claims of PG’252) and those of the instant claims is listed in the following table. All of the composition ranges disclosed by PG’252 overlap or close to the claimed composition ranges as recited in the instant claims, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of C, Cr, Ni, Nb, V, Mn, optional Si and/or 

Element
From instant Claims 1, 5, and 11 (in wt.%)
From PG’252 (in wt%)
Within or overlapping range
(in wt%)
C
0.1-0.8  (cl.1,5)
0.2-0.5 (cl.11)
0.2-0.4
0.2-0.4
Cr
15.0-23.0 (cl.1,5)
17-20 (cl.11)
12-30
15-23 (cl.1,5)
17-20 (cl.11)
Ni
1.5-3.0 (cl.1,5)
1.8-2.5 (cl.11)
0.1-5.0
1.5-3.0 (cl.1,5)
1.8-2.5 (cl.11)
Nb
0.2-1.0 (cl.1)
0.2-0.8 (cl.5)
0.2-0.8 (cl.11)
1-5
1
Close
close
V
0.2-1.0 (cl.1)
0.2-0.8 (cl.5, 11)
1-5
1
close
Mn
1.0-4.0 (cl.1)
1.6-4.0 (cl.5)
1.8-2.8 (cl.11)
0.30-3.0
1.0-3.0 (cl.1)
1.6-3.0 (cl.5)
1.8-2.8 (cl.11)
optionally 
Si: 0.5-1.8 (cl.1)
Ti: 0.1-1.1(cl.1)
0.5-1.8 (cl.5,11)
Si: 1-3
Si: 0.5-1.8 (cl.1 optional)
0.5-1.8 (cl.5,11)
optionally
Other elements (impurities): < 3
Inevitable impurities
Inevitable impurities
Fe
Balance 
Balance 
Balance 

From claim 6


(Nb +V)
At least 0.45
 (Nb+V)= 1.0-5.0
1.0-5.0

From claim 9


Nb
0.2-0.6
1-5
close
V
0.2-0.8
1-5
close

From claim 10


(Nb +V)
At least 1.2
1.0-5.0
1.2 to 5.0
Si
1.0-1.8
1-3
1.0-1.8

From claim 12


P
0.05 or less
0.5 or less
0.05 or less

0.2 or less
0.01-0.5
0.01-0.2

From claim 13


Si
1.0-1.8
1-3
1.0-1.8

From claim 19


(Nb +V)
At least 0.45
 (Nb+V)=1-5
1-5

From claim 20


(Nb +V)
0.45-about 1.5
 (Nb+V)=1-5
1-1.5


Still regarding claim 1 and regarding claims 7-8, the claimed ratio Mn/(Nb+V) is recognized as an equation fully depend on claimed alloy composition ranges of Mn, Nb and V. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Mn, Nb, and V from PG’252 in order to meet the claimed ratio would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. In the instant case, PG’252 provides example #8 with 2.6 wt% Mn, 1.4 wt% (Nb+V) (table 1 of PG’252), which meets the claimed ratio as recited in the instant claims.
Regarding claims 2 and 16, PG’499 provides examples having grain size greater than 50-400 m (par.[0024]-[0025] of PG’252), m -— noted by the Examiner). 
Regarding claims 3, 14, and 17-18, they depend on claim 1. Claimed heat treatment process including heating and cooling are recognized as process limitation in a product-by-process claim. The claimed alloy composition in claim 1 is manipulated by the steel alloy itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1]. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’252 in view of PG’499.
Regarding claim 4, all of the composition ranges disclosed by PG’252 overlap or close to the claimed composition ranges as recited in the instant claim 9refer to the rejection for claim 1 above), which is a prima facie case of obviousness. SEE MPEP 2144.05 I. PG’252 does not specify heat treatment conditions as recited in the instant claim. PG’499 specify heating at temperature 800-970oC for 1-10 hours and with controlling cooling (in furnace or air) (par.[0046] of PG’499), which overlap the claimed heat treatment conditions. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the heat treatment conditions as demonstrated by PG’499 for the alloy of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIE YANG/Primary Examiner, Art Unit 1734